Filed 7/26/16 In re Carlos R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




In re CARLOS R., a Person Coming Under the                                                   C080666
Juvenile Court Law.

THE PEOPLE,                                                                    (Super. Ct. No. JDSQ-15-74)

                   Plaintiff and Respondent,

         v.

CARLOS R.,

                   Defendant and Appellant.




         Minor Carlos R. admitted a probation violation. On appeal, he contends one of the
resulting modifications to his probation order--the addition of order No. 16--was an abuse
of the juvenile court’s discretion because it is an unsupported, nonassociation order
naming three individuals identified (and described) only by name. The Attorney General
agrees the record is devoid of any support or even foundation for the disputed order. She
allows that “the challenged condition might not pass muster in an adult proceeding,” but


                                                             1
argues in her briefing that the modification was not an abuse of the juvenile court’s broad
discretion.1
        The minor has the better argument. We modify the dispositional orders to strike
the challenged portion of order No. 16.
                                     BACKGROUND
        In February 2015, the minor punched his victim in the back of the head. A
Welfare and Institutions Code section 602 petition2 filed in the Sonoma County Superior
Court alleged a single count of misdemeanor battery (Pen. Code, § 242). The minor
admitted the allegation. The Sonoma County Superior Court then transferred the matter
to Yolo County, the minor’s county of residence, for disposition.
        On April 2, 2015, the Yolo County Juvenile Court adjudged the minor a ward of
the court and placed him under the supervision of a probation officer. Included in his
probation conditions was a stay-away order from his victim as well as a nonassociation
order encompassing gang members known to him or identified as such by the probation
officer.
        As relevant here, on August 7, 2015, the Yolo County Probation Department (the
Department) filed a notice of hearing pursuant to section 777, subdivision (a)(2) alleging
multiple probation violations. On August 17, the People moved the juvenile court for a
new nonassociation order to be included in the conditions of the minor’s probation.
Specifically, the People sought an order precluding the minor from associating with an
individual we will identify as “I.R.,” alleging the minor was wearing gang clothing and
had a knife when he was seen with I.R. The People also asked the court to order




1   At oral argument, the Deputy Attorney General appropriately conceded error.
2   Further undesignated statutory references are to the Welfare and Institutions Code.

                                              2
defendant to stay away from the particular street intersection (Four Corners) where the
minor was seen with I.R., as a condition of his probation.
       The minor subsequently admitted to a single count of violating his probation. The
Department prepared a report filed on September 22, 2015, and included recommended
findings and orders. On October 20 at disposition, the juvenile court adopted in large
part the recommended findings and orders prepared by the Department. These included
an added order No. 16, which precluded the minor from visiting Four Corners as
requested by the People, but did not mention I.R., instead precluding the minor from
associating with three different individuals (H.R., B.G., and M.W.).
       Carlos R.’s counsel objected to order No. 16, asking for “further explanation.”
Although the probation officer was present at the hearing, only the prosecutor addressed
order No. 16, and appeared to have no information, asking “for an opportunity to review”
the proposed order. The prosecutor then referenced her August 17 “motion for non-
association stay-away” as support for the order, saying that the motion “provide[d]
probably the reports to support” the order. To this proffer, defense counsel noted,
correctly, that the August 17 motion requested an order for “different names,” indirectly
referring to the omission of I.R. and the unexplained inclusion of the three additional
individuals. The court indicated only that it would “keep 16.” Counsel expressed her
continued bewilderment and confusion over the names included in order No. 16;
however, although the court read the disputed order into the record, it included no
additional information about the three individuals named therein.
       The minor timely appealed.
                                      DISCUSSION
       The minor contends the juvenile court abused its discretion in ordering him to stay
away from the individuals H.R., B.G., and M.W. He argues the record is devoid of any
information regarding these individuals and neither the court nor the People nor the
probation officer gave any explanation for the nonassociation order. We agree.

                                             3
       Generally speaking, “[t]he juvenile court has wide discretion to select appropriate
conditions and may impose ‘ “any reasonable condition that is ‘fitting and proper to the
end that justice may be done and the reformation and rehabilitation of the ward
enhanced.’ ” ’ ” (In re Sheena K. (2007) 40 Cal.4th 875, 889.) In the case of adult
probation, “[a] condition of probation will not be held invalid unless it ‘(1) has no
relationship to the crime of which the offender was convicted, (2) relates to conduct
which is not itself criminal, and (3) requires or forbids conduct which is not reasonably
related to future criminality.’ ” (People v. Lent (1975) 15 Cal.3d 481, 486.) But a
juvenile cannot refuse probation, and a condition deemed too broad for an adult may
nevertheless be appropriate for a juvenile. (In re Sheena K., at p. 889.)
       Here, as we have described, absolutely no foundation for the disputed portion of
order No. 16 appears in the record. Although we understand that the minor was required
to stay away from gang members identified by the probation officer, nothing in the record
provided to us suggests that these three individuals fell into that category. The probation
officer was present at the disposition hearing and provided no justification for the
challenged nonassociation order. Although the prosecutor apparently thought that she
had requested the order in her August 17 filing, as we have described, she had not. In
fact, she had requested the order for a different person, I.R., who was not even mentioned
in the juvenile court’s oral or written orders. No reference to these three individuals
(other than their inclusion in order No. 16) is contained in the record before us.
       The Attorney General pointed to nothing that even purports to classify these three
individuals as gang members or otherwise support the nonassociation order, admitting
“there is no reference to these individuals anywhere in the existing record.” Although we
understand and appreciate the breadth of the juvenile court’s broad discretion to fashion
conditions of probation with the goal of reformation of a juvenile offender, without any
foundation for the challenged portions of order No. 16 in the record, we cannot uphold
the unsupported nonassociation orders.

                                              4
                                    DISPOSITION
      The dispositional orders are modified to strike the reference to the individuals
H.R., B.G., and M.W. from order No. 16. As modified, the orders of the juvenile court
are affirmed.




                                                      /s/
                                                Duarte, J.



We concur:



     /s/
Robie, Acting P. J.




     /s/
Renner, J.




                                            5